Order unanimously reversed, with $30 costs, and verdict reinstated. While a court may set aside a jury’s verdict for insufficiency, its discretion nevertheless is limited. In this negligence action it cannot be said that the verdict was so inadequate as to reflect bias or prejudice on the part of the jury, warranting the trial court in setting the verdict aside as shocking to the conscience of the court. On the evidence, it appears that the amount awarded represents a fair assessment of damages.
Concur — Hofstadter, J. P., Tilzer and Gold, JJ,
Order reversed, etc,